                                                  EXHIBIT I
Case 18-14820-CMA   Doc 175-9   Filed 06/11/21   Ent. 06/11/21 15:15:50   Pg. 1 of 3
6/9/2021                                                  2655 SW 151st Pl, Burien, WA 98166 | Redfin



           Feed


Public View          Owner View


           Feed        Overview          Property Details             Public Facts         Sale & Tax History    Schools


     OFF MARKET




           Street View



2655 SW 151st Pl, Burien, WA 98166

$1,455,762                        4                5.5                5,523
Redfin Estimate                   Beds             Baths              Sq Ft


Off Market          UNCLAIMED



edfin Estimate for 2655 SW 151st Pl


$1,455,762                                                                                              Track This Estimate

Last Sold Price Unknown See estimate history

Redfin Estimate based on recent home sales.


     View comparables on map




Property Details for 2655 SW 151st Pl
https://www.redfin.com/WA/Burien/2655-SW-151st-Pl-98166/home/332314                                                           1/21
            Case 18-14820-CMA              Doc 175-9        Filed 06/11/21           Ent. 06/11/21 15:15:50     Pg. 2 of 3
6/9/2021                                                  2655 SW 151st Pl, Burien, WA 98166 | Redfin




           Price Insights

   Redfin Estimate                                                     Last Property Tax
   $1,455,762                                                          $15,536 (+12.2%)



           Home Facts

   Status                                                              Property Type
   Off Market                                                          Single Family Residential

   Baths                                                               Year Built
   4 full, 3 partial                                                   1968

   Lot Size
   0.32 Acres



           Interior Details

   Basement Information                                                  Heating & Cooling
      Basement Sq. Ft: 1,977                                                Heating Fuel Type: Gas
      Basement Finish: Finished                                             Heating Type: Radiant
      Basement Type: Daylight
                                                                         Fireplace Information
   Bathroom Information                                                     # of Fireplaces: 2
      # of Full Baths: 3                                                    Has Fireplace
Show More Details


     Is this your home?
     Explore more tools for homeowners on your owner dashboard.


                    Update home facts
                    Add or change property details about your home or any renovations.




                    Update home photos
                    Add or remove photos of your home or make them private.




     Show More


https://www.redfin.com/WA/Burien/2655-SW-151st-Pl-98166/home/332314                                                       2/21
           Case 18-14820-CMA               Doc 175-9        Filed 06/11/21          Ent. 06/11/21 15:15:50   Pg. 3 of 3
